Case 1:20-cv-05947-RMB-KMW Document 2 Filed 08/04/20 Page 1 of 7 PageID: 28



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

AMIN A. RASHID,               :
                              :         Civ. No. 20-5947 (RMB-KMW)
               Plaintiff      :
     v.                       :
                              :               OPINION
UNITED STATES OF AMERICA      :
et al.,                       :
                              :
               Defendants     :
______________________________:

BUMB, District Judge

     This matter comes before the Court upon the filing of a civil

action   by   Plaintiff    Amin   A.   Rashid,    an    inmate   presently

incarcerated in the Federal Correctional Institution in Fort Dix,

New Jersey. (Compl., Dkt. No. 1.) When a prisoner pays the filing

fee for a civil action and seeks redress from a governmental

entity, officer or employee of a governmental entity, 28 U.S.C. §

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief.

I.   STANDARD OF LAW

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.
Case 1:20-cv-05947-RMB-KMW Document 2 Filed 08/04/20 Page 2 of 7 PageID: 29



Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal    pleadings    drafted    by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the




                                     2
Case 1:20-cv-05947-RMB-KMW Document 2 Filed 08/04/20 Page 3 of 7 PageID: 30



amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff asserts jurisdiction over his claims for false

arrest, malicious prosecution and conspiracy under the Federal

Tort Claims Act, 28 U.S.C. § 1346(b) and Ohio state common law.

Plaintiff named as defendants the United States of America and the

following employees and officials at the Federal Correctional

Institution in Elkton, Ohio (“FCI-Elkton”), in their individual

and official capacities: G. Shaffer, R. Martin, D. Stewart, K.

Callahan, C.O. Smith, Captain Grimm, Frank B. Williams, Ms. Brown

and Ms. Smith.

      The Court accepts the following allegations as true for

purposes of screening the complaint. Plaintiff is an African

American of Islamic faith who was incarcerated at FCI-Elkton at

all relevant times alleged in the complaint. (Compl., ¶3, Dkt. No.

1.) In September 2017, Plaintiff worked in the law library and his

supervisor, Ms. Callahan terminated him due to her animosity for

his Islamic faith. (Id., ¶¶9-11.) Callahan directed other staff in

the Education Department to harass Plaintiff while he worked in

the law library assisting other prisoners. (Id., ¶12.) Education

Supervisor   Ms.   Grimm   seized   Plaintiff’s    legal   materials   and

falsely accused him of abandoning his legal files and having

                                     3
Case 1:20-cv-05947-RMB-KMW Document 2 Filed 08/04/20 Page 4 of 7 PageID: 31



illegal possession of other prisoners’ legal files. (Compl., ¶13,

Dkt. No. 1.) Plaintiff appealed and Lieutenant Shaffer returned

his legal files to him. (Id., ¶¶14-19.)

     On     July    29,   2019,     Lieutenant        Shaffer    falsely      accused

Plaintiff of assaulting another inmate. (Id., ¶20.) Plaintiff

denied committing the assault but he was nonetheless placed in the

Segregated Housing Unit (“SHU”). (Id., ¶¶21-22.) As of August 5,

2019, Plaintiff had not been seen by the UDC Committee, as required

by   Bureau    of    Prisons      (“BOP”)      regulations.      (Id.,     ¶¶25-27.)

Plaintiff     complained     to    Lieutenant        Stewart   about   due    process

violations in connection with the prison disciplinary procedure.

(Id., ¶28.) Plaintiff was denied access to his legal files while

waiting for his disciplinary hearing. (Id., ¶30.)

     At his prison disciplinary hearing on September 23, 2019,

Plaintiff professed his innocence. (Id., ¶¶31-32.) After watching

video of the alleged assault for ten seconds, the DHO dismissed

and expunged the charges because he did not see evidence of an

assault. (Id.) Two days later, Plaintiff was informed that he was

being transferred out of FCI-Elkton and he would remain in the SHU

until his transfer. (Id., ¶33.) Plaintiff complained that the false

accusations        against   him     and       his    transfer    were       acts   of

discrimination because he is a Black Muslim and the inmate he was

accused of assaulting was white and Jewish. (Id., ¶34.) Captain

Grimm told Plaintiff that he had been found not guilty of assault

                                           4
Case 1:20-cv-05947-RMB-KMW Document 2 Filed 08/04/20 Page 5 of 7 PageID: 32



and it was not the reason for his transfer. (Compl., ¶35, Dkt. No.

1.) Plaintiff learned that members of the SHU Committee had voted

to transfer him. (Id., ¶41.) Based on the above allegations,

Plaintiff filed a notice of a Federal Tort Claim with the BOP on

October 15, 2019. (Id., ¶40.)Plaintiff’s administrative tort claim

was denied on November 22, 2019. (Id., ¶43.)

     At that time, Plaintiff had a custody classification score

that permitted his transfer to a minimum security camp. (Id., ¶44.)

His case manager, Ms. Brown, told him she had completed the

paperwork for his transfer to FCI Fairton, a minimum security camp.

(Id.) On December 16, 2019, Plaintiff arrived at FDC Philadelphia,

where he was put in the SHU because Ms. Grimm had classified him

with assaultive behavior. (Id., ¶46.) The following day, Plaintiff

arrived at FCI Fort Dix, where he learned Ms. Brown had classified

him with a Greater Security Management Variable (MGTV), which made

him ineligible for transfer to a prison camp for one year. (Id.,

¶47.) Plaintiff’s request for an administrative remedy was denied,

stating that although the disciplinary charges were expunged, he

had admitted to striking another inmate with his elbow. (Id., ¶49.)

Plaintiff is 71-years-old and suffers from hypertension, making

him vulnerable to COVID-19, but for his custody classification, he

would have been eligible for release under the CARES Act. (Id.,

¶50.) Plaintiff asserts tort claims under the Federal Tort Claims




                                     5
Case 1:20-cv-05947-RMB-KMW Document 2 Filed 08/04/20 Page 6 of 7 PageID: 33



Act and under Ohio common law. (Compl., ¶¶53-62, Dkt. No. 1.) He

seeks compensatory damages.

      B.   FTCA Claims

      The FTCA, 28 U.S.C. 1346(b)(1) provides, in relevant part:

           the district courts … shall have exclusive
           jurisdiction of civil actions on claims
           against the United States, for money damages,
           for injury or loss of property, or personal
           injury or death caused by the negligent or
           wrongful act or omission of any employee of
           the Government while acting within the scope
           of   his   office    or   employment,   under
           circumstances where the United States, if a
           private person, would be liable to the
           claimant in accordance with the law of the
           place where the act or omission occurred.

Plaintiff was in the State of Ohio when the alleged tortious

conduct occurred.

      The only proper defendant to a claim under the FTCA is the

United States of America. 632 F. App’x 58, 60 (3d Cir. 2015)

(citing CNA v. U.S., 535 F.3d 132, 138 n. 2 (2008)). The FTCA and

the   Prisoner   Litigation   Reform      Act   (“FTCA”)   limit    claims   by

prisoners for compensatory damages to those instances where the

prisoner suffered a physical injury. See Mitchavi v. U.S., 345 F.

App’x 727, 730 (3d Cir. 2009) (per curiam) (citing 28 U.S.C. §

1346(b)(2)   and   42   U.S.C.   §   1997e(e).    Damages   of     mental    and

emotional distress are insufficient to state a claim under the

FTCA or the PLRA. Id. For this reason, Plaintiff has failed to




                                      6
Case 1:20-cv-05947-RMB-KMW Document 2 Filed 08/04/20 Page 7 of 7 PageID: 34



state an FTCA claim against the United States, the only proper

defendant to such a claim.

     Plaintiff has also alleged tort claims under Ohio common law.

A district court may decline to exercise jurisdiction over state

law claims if “the district court has dismissed all claims over

which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Plaintiff has failed to state a federal claim; therefore, the Court

declines to exercises supplemental jurisdiction over his state law

claims. See Stone v. Martin, 720 F. App’x 132, 136 (3d Cir. 2017)

(district    court    properly   declined      to   exercise   supplemental

jurisdiction over state law claims after dismissing all claims

over which it had original jurisdiction.) The Court will dismiss

the complaint without prejudice, permitting Plaintiff to file an

amended complaint if he can allege a cognizable claim over which

this Court has original jurisdiction.

III. CONCLUSION

     The    Court    will   dismiss    the   complaint   without   prejudice

pursuant to 28 U.S.C. § 1915A(b)(1) and 42 U.S.C. § 1997e(c)(1).



An appropriate Order follows.


DATE:   August 3, 2020
                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                        7
